DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Species I as embodied in fig. 12 in the reply filed on 12/13/2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
Claim Rejections - 35 USC § 112
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein a delay amount of the dummy delay cell is adjusted by only the delay control voltage” which renders the claim indefinite.
It’s unclear whether “a delay amount of the dummy delay cell is adjusted by only the delay control voltage” means a delay amount of the dummy delay cell is adjusted by only the delay control voltage but not any of the recited signals in claim 3, a delay amount of the dummy delay cell is adjusted by only the delay control voltage but not any of the recited output signals in claim 3, a delay amount of the dummy delay cell is adjusted by only the delay control voltage and not by anything else (e.g. not even the temperature), a delay amount of the dummy delay cell is adjusted by only the delay control voltage of all the recited voltages, trying to emphasize the delay control voltage, or something else.
Claim 18 recite “wherein a delay amount of each of the first to (n-1)-th delay cells is adjusted by the delay control voltage and only the output signal of the delay cell of a next stage of the corresponding delay cell, and a delay amount of the n-th delay cell is adjusted by the delay control voltage and only the dummy output signal“, which renders the claim indefinite.
It’s unclear whether “adjusted by the delay control voltage and only the output signal“ means adjusted by the delay control voltage and only the output signal of the delay cell of a next stage of the corresponding delay cell of all output signals of the plurality of delay cells, adjusted by the delay control voltage and the output signal (e.g. only is to emphasize the) of the delay cell of a next stage of the corresponding delay cell , adjusted by the delay control voltage and only the output signal of the delay cell of a next stage of the corresponding delay cell between the output signal of the delay cell of a next stage of the corresponding delay cell and the dummy output signal of the dummy delay cell, adjusted by the delay control voltage and only the output signal of the delay cell of a next stage of the corresponding delay cell of all recited signals, any of the above, or something else.
In addition, it’s unclear whether “adjusted by the delay control voltage and only the dummy output signal“ means adjusted by the delay control voltage and only the dummy output signal of the input and output signals of the dummy delay cell, adjusted by the delay control voltage and only the dummy output signal of all output signals of the plurality of delay cells and the dummy delay cell, adjusted by the delay control voltage and the dummy output signal (e.g. only is to emphasize the), any of the above, or something else.
Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai (US 7,323,918).
Regarding claim 1, Tai discloses a delay line [e.g. see delay line in figs. 10, 7, also see figs. 8, 12 and claim 3 rejection] comprising; first to n-th delay cells [e.g. S1, S2, F1/F2; S3, S4, F3/F4; S5, S6, F5/F6. (or S1 (S31 is a typo), F1; S2, S3, F2/F3; S4, S5, F4/F5) ] configured to sequentially delay an input signal to respectively generate first to n-th output signals [e.g. the output signals of S2/220-2, S4/220-4, S6/220-6 (or the output signals of S1, S3, S5)], wherein 'n' is an integer greater than or equal to 3, wherein, the first output signal is the output signal from the first delay cell, the second output signal is output from the second delay cell, and the n-th output signal is the output signal from the n-th delay cell, wherein each of the first to (n-1)-th output signals is directly input to each of the second to n-th delay cells, respectively, and a dummy delay cell [e.g. S7/SN (or S6/S7/F5/F6/F7)] configured to delay the n-th output signal based on a delay control voltage [e.g. VDEL-CNTL] to generate a dummy output signal [e.g. the output signal of the dummy cell], wherein a delay amount of each of the first to (n-1)-th delay cells is adjusted on a basis of the delay control voltage and the output signals of the second to n-th delay cells, respectively, and wherein a delay amount of the n-th delay cell is adjusted on a basis of the delay control voltage and the dummy output signal. Also see matching elements of claim 3/18 rejections.
Regarding claim 2, Tai discloses the delay line of claim 1, wherein the first to n-th delay cells are configured to output first to n-th delayed clock signals from the first to n-th output signals, respectively.

Regarding claim 3, Tai discloses a delay line [e.g. see delay line in figs. 10/8, 7, also see figs. 8, 12 and claim 1 rejection] comprising: a first delay cell [e.g. S1, S2, F1/F2 (or S1, F1)] configured to receive an input signal [e.g. the input signal to the first delay cell], a delay control voltage, and a second output signal, and configured to delay the input signal  based on the delay control voltage [e.g. VDEL-CNTL] and the second output signal [e.g. the output of the second cell] to generate a first output signal; a second delay cell [e.g. S3, S4, F3/F4 (or S2, S3, F2/F3)] configured to receive the first output signal, the delay control voltage, and a third output signal [e.g. the output signal of the third cell], and configured to delay the first output signal based on the delay control voltage and the third output signal to generate the second output signal; a third delay cell [e.g. S5, S6, F5/F6 (or S4, S5, F4/F5)] configured to receive the second output signal, the delay control voltage, and a dummy output signal [e.g. the output signal of the dummy cell], and configured to delay the second output signal based on the delay control voltage and the dummy output signal to generate the third output signal; and a dummy delay cell [e.g. S7/SN (or S6/S7/SN)] configured to delay the third output signal based on the delay control voltage to generate the dummy output signal. Also see matching elements of claims 1-2/18 rejections.
Regarding claim 4, Tai discloses the delay line of claim 3, wherein a delay amount of the first delay cell is adjusted by the delay control voltage and the second output signal.

Regarding claim 5, Tai discloses the delay line of claim 3, wherein the first delay cell is configured to output a first delayed clock signal from the first output signal.

Regarding claim 6, Tai discloses the delay line of claim 3, wherein a delay amount of the second delay cell is adjusted by the delay control voltage and the third output signal.

Regarding claim 7, Tai discloses the delay line of claim 3, wherein the second delay cell is configured to output a second delayed clock signal from the second output signal.
Regarding claim 16, Tai discloses the delay line of claim 3, wherein a delay amount of the third delay cell is adjusted by the delay control voltage and the dummy output signal.

Regarding claim 17 (as best understood), Tai discloses the delay line of claim 3, wherein a delay amount of the dummy delay cell is adjusted by only the delay control voltage.
Regarding claim 18 (as best understood), Tai discloses a delay line [e.g. see delay line in figs. 10/8, 7, also see figs. 8, 12 and claim 1 rejection] comprising: first to n-th delay cells [e.g. S1, S2, F1/F2; S3, S4, F3/F4; S5, S6, F5/F6. (or S1 (S31 is a typo), F1; S2, S3, F2/F3; S4, S5, F4/F5) ] configured to sequentially delay an input signal to respectively generate first to n-th output signals [e.g. the output signals of S2/220-2, S4/220-4, S6/220-6 (or the output signals of S1, S3, S5)], wherein 'n' is an integer greater than or equal to 3; and a dummy delay cell [e.g. S5, S6, F5/F6 (or S4, S5, F4/F5)] configured to delay the n-th output signal based on a delay control voltage [e.g. VDEL-CNTL] to generate a dummy output signal, wherein a delay amount of each of the first to (n-1)-th delay cells is adjusted by the delay control voltage and only the output signal of the delay cell of a next stage of the corresponding delay cell, and a delay amount of the n-th delay cell is adjusted by the delay control voltage and only the dummy output signal. See matching elements in claim 1/3 rejections.

Response to Arguments
The amendment filed 05/16/2022 has been addressed in the above rejection sections. In addition, Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claims 1-7 and 16, Applicant argues on page 11 that “The Office's assertions are a mischaracterization of Tai as nothing in Tai teaches combining two delay cells to make one delay cell. In Tai, col 4, II. 46-53 it is clearly disclosed that the delay cell chain 120 includes four differential delay cells 120-1 to 120-4 that are connected in series between the output terminals of buffer 110 and associated input terminals of phase detector 135, and that each delay cell 120-1 to 120-4 includes a first (S) driver and a second (F) driver. Similarly in FIG. 8 the delay cell chain includes delay cells 220-1 to 220-5 and each of these delay cells include an S driver and an F driver. In fact, nowhere does Tai disclose that any two delay cells can be combined to make one delay cell or more specifically teach that delay cells 220-2 and 220-3 are one delay cell and delay cells 220-4 and 220-5 are one delay cell. In other words, nothing in Tai talks about combining 2 stages.”
However, there is no limitations recited in the claim to exclude S1, S2, F1/F2 (or S1, F1)  to be considered as the first delay cell, to exclude S3, S4, F3/F4 F2 (or S2, S3, F2/F3) to be considered as the second delay cell, to exclude S5, S6, F5/F6 (or S4, S5, F4/F5) to be considered as the third delay cell, and/or to exclude S7/SN (or S6/S7/SN) to be considered as the dummy delay cell, for example. Similarly, the description of Tai does not preclude S1, S2, F1/F2 (or S1, F1)  to be considered as the first delay cell, preclude S3, S4, F3/F4 F2 (or S2, S3, F2/F3) to be considered as the second delay cell, preclude S5, S6, F5/F6 (or S4, S5, F4/F5) to be considered as the third delay cell, and/or preclude S7/SN (or S6/S7/SN) to be considered as the dummy delay cell, for example.
In addition, Applicant argues on page 12: Also, for example, even if we were to assume purely for the sake of argument that Tai FIG. 10 drivers S6-S7 form the dummy cell (which we do not concede), it is clear that the drivers S6 and S7 each receive feedback from drivers in front of it (i.e., F6/FN-1 receives A, -A from 220-1 and F7/FN receives B, -B from 220-2). For example, Col. 9, lines 60-64: "FIG. 10 is a 3D plot showing a mutual interpolating DLL circuit 300, which represents the generalized extension of mutual-interpolating DLL circuits 100 and 200 with an N-stage delay chain, where N is the total number of delay cells and N is greater than 2." Additionally, for example, as can be seen in FIG. 5, the circuit 100 has 4 stages S1 to S4, and each of the four stages has a feedback component F1 to F4. Moreover, for example, as can be seen in FIG. 8, the circuit 200 has 5 stages 220-1 to 220-5, and each of the five stages has a feedback signal. As such, in Tai, the last stage or Nth delay cells receive feedback from delay cells of previous stages in front of the Nth delay cell.
As such, Tai cannot disclose, "first to n-th delay cells configured to sequentially delay an input signal to respectively generate first to n-th output signals, wherein 'n' is an integer greater than or equal to 3... wherein a delay amount of each of the first to (n-1)-th delay cells is adjusted on a basis of the delay control voltage and the output signals of the second to n-th delay cells, respectively, and wherein a delay amount of the n-th delay cell is adjusted on a basis of the delay control voltage and the dummy output signal," as recited in claim 1 and "a third delay cell configured to receive the second output signal, the delay control voltage, and a dummy output signal, and configured to delay the second output signal based on the delay control voltage and the dummy output signal to generate the third output signal; and a dummy delay cell configured to delay the third output signal based on the delay control voltage to generate the dummy output signal," as recited in claim 3. (emphasis added)
However, Tai discloses the above features. See at least claims 1 and 3 rejections.

Furthermore, Applicant argues on pages 12-14: Furthermore, for the sake of argument, Tai teaches away from "a delay amount of each of the first to (n-1)-th delay cells is adjusted on a basis of the delay control voltage and the output signals of the second to n-th delay cells, respectively," as recited in claim 1. Referring to col. 2, II. 28 to 31 of Tai, it can be seen 
that, "What is needed [for Tai] is a DLL circuit that overcomes the duty cycle offset problems associated with conventional DLL circuits, and generates consistent multiphase clock signals regardless of fabrication process variations." To achieve these needs of Tai, as evidenced by col. 7 II. 27 to 49, Tai teaches a "mutual interpolating DLL circuit that generates well-defined delay clock signals having 50% duty cycles and uniform clock phases even when process and temperature variations occur." Tai then explains in col. 8 II. 4 to 11 that, "Stability is not a concern in the design of a mutual- interpolating DLL due to the bandwidth difference between outer and sub-loop feedback paths. The bandwidth difference can be more than a decade. The feedback loops won't be interactive to each other because the wide difference in their respective loop time constants (where one time constant approximately equals 1/bandwidth)." Tai then goes on to provide an example of an interpolating equation in col. 8 II. 30-31, whereby Tai states, "the interpolating equation for delay clock signal -B can be derived as 2*A/3+(- D)/3." Then Tai explains in col. 10 II. 33-67 to col.11 II. 1-5 that to achieve "good quality interpolation in actual circuit implementations" that the application was described with reference to a specific embodiment that employs sub-loop feedback lines from every other two delay cells. Tai then teaches that it is possible to route the sub-loop feedback lines from every other three delay cells or even every other four delay cells. However, nowhere does Tai teach routing the sub-loop feedback lines so that 'a delay amount of each of the first to (n-1)-th delay cells is adjusted on a basis of the delay control voltage and the output signals of the second to n-th delay cells, respectively.' In this way, by routing the sub-loop feedback lines from every other two delay cells (or more) feedback loops won't be interactive to each other and the interpolating equation used for Tai's embodiment can reflect the desired quality of interpolation needed to generate well-defined delay clock signals with the mutual interpolating DLL circuit. As such, Tai discloses that the first delay cell 220-1 receives the output signal of the third delay cell 220-3 but does not disclose that the first delay cell 220-1 receives the output signal of the second delay cell 220-2. Referring to col. 9 II. 19-27 of Tai the five-stage mutual-interpolating DLL circuit 200 is described. The five-stage mutual- interpolating DLL circuit 200 has five delay cells 220-1 to 220-5. Therefore, the second delay cell of Tai only includes S2 and F2, and the first delay cell 220-1 receives the output signals C, -C of the third delay cell 220-3. In fact, FIG. 9 is a 3-D plot showing the sub-feedback arrangement of the five-stage DLL circuit shown in FIG. 8 and FIG. 5 is a (3-D) plot showing the sub-feedback arrangement of the DLL circuit of FIG. 1.  
However, claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1). In addition, there is no limitations recited in the claim to exclude S1, S2, F1/F2 (or S1, F1)  to be considered as the first delay cell, to exclude S3, S4, F3/F4 F2 (or S2, S3, F2/F3) to be considered as the second delay cell, to exclude S5, S6, F5/F6 (or S4, S5, F4/F5) to be considered as the third delay cell, and/or to exclude S7/SN (or S6/S7/SN) to be considered as the dummy delay cell, for example. Similarly, the description of Tai does not preclude S1, S2, F1/F2 (or S1, F1)  to be considered as the first delay cell, preclude S3, S4, F3/F4 F2 (or S2, S3, F2/F3) to be considered as the second delay cell, preclude S5, S6, F5/F6 (or S4, S5, F4/F5) to be considered as the third delay cell, and/or preclude S7/SN (or S6/S7/SN) to be considered as the dummy delay cell, for example. Therefore, there are no “teach away” issue.

Regarding claim 17, Applicant argues on page 15: dependent claim 17 is allowable in that it recites, "wherein a delay amount of the dummy delay cell is adjusted by only the delay control voltage." (emphasis added) 
Applicants respectfully submit that Tai does not anticipate, either expressly or inherently, each and every element as set forth in dependent claim 17. 
As seen from FIGs. 8 and 10 of Tai, as well as col. 9 II. 60-67 to col. 10 II. 1-7 of Tai, delay cell S6 is adjusted by delay control voltage VDEL-CNTL as well as inputs from F6 (i.e., A, -A) and delay cell S7 is adjusted by delay control voltage VDEL-CNTL as well as inputs from F7 (i.e., B, -B). As such, the delay amount of S6 is not adjusted by only VDEL-CNTL. Likewise, the delay amount of S7 is not adjusted by only VDEL- CNTL.
However, see at least the rejection under 35 U.S.C. 112(b) and the interpretations.  It’s advised to elaborate the recited “only” limitation. 

Regarding claim 18, please see the at least the rejection 35 U.S.C. 102(a)(1), the rejection under 35 U.S.C. 112(b) and the interpretations. It’s advised to elaborate each of the recited “only” limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842